United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
FACILITIES ENGINEERING COMMAND
STATIONS, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Richard A. Daniels, for the appellant
Office of Solicitor, for the Director

Docket No. 13-2124
Issued: April 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 17, 2013 appellant, through his representative, filed a timely appeal from a
July 16, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established permanent impairment due to his workrelated injuries.
FACTUAL HISTORY
On January 10, 2002 appellant, then a 43-year-old heavy mobile equipment mechanic,
filed a traumatic injury claim (Form CA-1) alleging that on that same date he sustained a back
1

5 U.S.C. § 8101 et seq.

injury when lifting and turning while removing a rim from a crane tire weighing approximately
300 pounds. By decision dated March 22, 2002, OWCP accepted the claim for lumbosacral
strain. The case was later expanded to include displacement of lumbosacral disc without
myelopathy.2
On August 19, 2011 appellant filed a claim for a schedule award (Form CA-7).
By decision dated November 17, 2011, OWCP denied appellant’s schedule award claim.
Appellant requested reconsideration of OWCP’s decision. In support of his claim, he
submitted a February 29, 2012 medical report from Dr. David Weiss, a doctor of osteopathic
medicine, who reviewed appellant’s prior medical record and provided a history of injury.
Appellant provided findings on physical examination and diagnosed herniated nucleus pulposus
at L2-L3, bulging disc at L3-L4, L4-L5, aggravation of preexisting osteoarthritis of the lumbar
spine, aggravation of preexisting lumbar pathology with discectomy and laminectomy in 1980
and 1981 at L4-L5 and left lower extremity radiculitis. In accordance with the American
Medical Association, Guides to the Evaluation of Permanent Impairment (6th ed. 2009) (A.M.A.,
Guides), Dr. Weiss provided an impairment rating of one percent of the left lower extremity.
By decision dated June 28, 2012, OWCP set aside the November 17, 2011 decision and
remanded the case for referral to a district medical adviser (DMA) for an opinion on whether the
evidence of record was sufficient to demonstrate that appellant suffered a ratable permanent
impairment of a scheduled member due to his accepted work injury and whether he had reached
maximum medical improvement.
On July 24, 2012 OWCP routed Dr. Weiss’ report, a statement of accepted facts and the
case file to OWCP’s DMA. In an August 25, 2012 report, Dr. Morley Slutsky, the DMA,
reported that there were no ratable deficits and no lower extremity impairment related to the
accepted conditions of lumbosacral strain and displacement of lumbosacral disc without
myelopathy. The date of maximum medical improvement was noted as February 29, 2012, the
date of Dr. Weiss’ examination. The DMA noted that Dr. Weiss found sensory deficits in the L3
and L4 distribution and assigned ratings based upon those issues. His clinical findings were
considerably different from the majority of physicians who had evaluated appellant since 2002
who found no significant sensory, motor or reflex changes in the lower extremities. The DMA
further noted that appellant had undergone additional diagnostic testing including lumbar
magnetic resonance imaging (MRI) scans and computerized tomography (CT) scans which did
not show results consistent with involvement of the L3-L4 nerve roots. He noted that Dr. Weiss’
findings were not consistent with many of the other providers of record and could not be
explained by diagnostic testing. As such, the DMA’s reasons were not reliable or valid as to
ratable lower extremity deficits upon which to base impairment calculations. He further noted
that appellant’s tests did not support left-sided L2 involvement and that neither the A.M.A.,
Guides or The Guides Newsletter allowed ratings for this nerve root. Moreover, there were no
clinical findings in the lower extremities to support deficits at this level.
2

The Board notes that, on November 13, 2001, appellant suffered a traumatic injury as a result of falling six feet
from a crane. OWCP accepted the claim for left shoulder conditions of strain and subluxation, Claim
No. xxxxxx046.

2

By decision dated November 27, 2012, OWCP denied appellant’s claim for a schedule
award finding that he failed to establish any permanent impairment to the left lower extremity. It
noted that the weight of the medical evidence rested with the report of the DMA.
On December 2, 2012 appellant, through his representative, requested an oral hearing
before the Branch of Hearings and Review. A hearing was held on March 19, 2013.
In support of his claim, appellant submitted a supplemental report from Dr. Weiss dated
April 9, 2013. In his report, Dr. Weiss reported that appellant’s January 10, 2002 work-related
injury was the producing factor for the subjective and objective findings made in his report. He
referred to Table 2 of The Guides Newsletter, Rating Spinal Nerve Extremity Impairment, to
determine class 1 moderate sensory deficit left L5 nerve root value of three percent.3 Dr. Weiss
calculated the functional history grade by using the Pain Disability Questionnaire (PDQ) test for
lower back pain, a questionnaire which calculates functional disability grades by rating the
difficulties a patient experiences in performing basic activities of daily living. He related that
appellant had a 118 percent PDQ score, which yielded a grade modifier 3 for Functional History
(GMFH), for a severe problem.4 Dr. Weiss then calculated a grade modifier 2 for Clinical
Studies (GMCS) based on Table 16-8 of the A.M.A., Guides.5 He assigned 1 for the impairment
class for the diagnosed condition (CDX), which was then adjusted by grade modifiers based on
functional history and clinical studies. Dr. Weiss subtracted the grade modifier 1 from functional
history and clinical studies, which yielded a net adjusted grade of 3 minus 1 and 2 minus 1 -- a
total net adjustment of 3, for a five percent impairment of the right lower extremity.
Dr. Weiss then assigned class 1 moderate sensory deficit left S1 nerve root with a value
of two percent.6 He determined functional history as grade 3 and clinical studies as grade 2.
After subtracting the grade modifier of 1 from the functional history and clinical studies,
Dr. Weiss arrived at a total net adjustment of three percent of the left lower extremity ((3-1) +
(2-1)). Thus, the final combined value of the left lower extremity was eight percent (5+3).
Dr. Weiss determined that maximum medical improvement had been reached on April 9, 2013.
By decision dated June 3, 2013, the Branch of Hearings and Review affirmed OWCP’s
November 27, 2012 decision finding that appellant failed to establish a permanent impairment as
a result of his accepted work injury.
By letter dated June 11, 2013, appellant, through his representative, appealed the June 3,
2013 decision.
On June 14, 2013 OWCP referred the case file, statement of accepted facts and
Dr. Weiss’ April 9, 2013 report to OWCP’s DMA to review the records and provide an opinion
regarding permanent functional loss of the affected lower extremity.
3

Table 2, The Guides Newsletter, sixth edition (July/August 2009).

4

A.M.A., Guides 575, Table 17-6.

5

Id. at 519.

6

Supra note 3.

3

In a June 13, 2013 report, Dr. Slutsky, the DMA, found no ratable deficits and no lower
extremity impairments secondary to the accepted conditions. He noted that an impairment rating
was performed by Dr. Weiss on February 29, 2012 which found sensory deficits in the L3 and
L4 distribution and assigned ratings based upon those issues. Appellant was reevaluated by
Dr. Weiss on April 9, 2013 which revealed decreased sensation in the L5 and S1 dermatomes
and normal lower extremity motor strength. The DMA noted that Dr. Weiss’ clinical findings
were considerably different from the majority of physicians who evaluated appellant since 2002.
They found no significant sensory, motor or reflex changes in the lower extremities.
Additionally, appellant had undergone diagnostic testing included lumbar MRI and CT scans, the
results of which were not consistent with involvement of nerve roots at the L5-S1 levels. The
DMA found that Dr. Weiss’ findings were inconsistent and could not be explained by diagnostic
testing. He further found that there were no reliable or valid, ratable lower extremity deficits
upon which to base impairment calculations. The DMA noted that while appellant’s tests
supported left-sided L2 involvement, neither the A.M.A., Guides or The Guides Newsletter
allowed for ratings of this nerve root and there were no clinical findings in the lower extremities
to support deficits at this level.
By decision dated July 16, 2013, OWCP affirmed the June 3, 2013 decision finding that
the evidence failed to establish a permanent impairment to a member or function of the body. It
noted that the weight of medical opinion rested with the report of the DMA.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.7 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides (6th ed. 2009) has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.8
It is the claimant’s burden to establish that he or she has sustained a permanent
impairment of the scheduled member or function as a result of any employment injury.9 OWCP
procedures provide that, to support a schedule award, the file must contain competent medical
evidence which shows that the impairment has reached a permanent and fixed state and indicates
the date on which this occurred (date of maximum medical improvement), describes the

7

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

8

K.H., Docket No. 09-341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth edition
will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010).
9

Tammy L. Meehan, 53 ECAB 229 (2001).

4

impairment in sufficient detail so that it can be visualized on review and computes the
percentage of impairment in accordance with the A.M.A., Guides.10
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.11 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.12
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment.13 For peripheral nerve impairments to the upper
or lower extremities resulting from spinal injuries, OWCP procedures indicate that The Guides
Newsletter, Rating Spinal Nerve Extremity Impairment using the sixth edition
(July/August 2009) is to be applied.14 FECA approved methodology is premised on evidence of
radiculopathy affecting the upper and/or lower extremities.15
In addressing lower extremity impairments, due to peripheral or spinal nerve root
involvement, the sixth edition requires identifying the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on GMFH and if
electrodiagnostic testing were done, GMCS.16 The net adjustment formula is (GMFH - CDX) +
(GMCS - CDX).17
ANALYSIS
OWCP accepted appellant’s claim for lumbosacral strain and displacement of
lumbosacral disc without myelopathy. The issue is whether appellant sustained a permanent
impairment as a result of his employment-related work injuries. The Board finds this case is not
in posture for decision.
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(b) (August 2002).
11

Pamela J. Darling, 49 ECAB 286 (1998).

12

Thomas J. Engelhart, 50 ECAB 319 (1999).

13

Supra note 10 at Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (January 2010).

14

See G.N., Docket No. 10-850 (issued November 12, 2010); see also supra note 10 at Part 3 -- Medical,
Schedule Awards, Chapter 3.700, Exhibit 1, note 5 (January 2010). The Guides Newsletter is included as Exhibit 4.
15

Supra note 10 at Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6a(3)
(January 2010).
16

A.M.A., Guides 533.

17

Id. at 521.

5

Appellant submitted an April 9, 2013 report from Dr. Weiss in support of his schedule
award claim. Dr. Weiss determined that appellant’s January 10, 2002 work-related injury was
the producing factor for the subjective and objective findings made in his report. He provided a
detailed pre- and postoperative history, examination findings and clinical studies to calculate an
impairment rating for permanent residuals of the left lower extremity. Dr. Weiss referred to
Table 2 of The Guides Newsletter, Rating Spinal Nerve Extremity Impairment, to determine
class 1 moderate sensory deficit left L5 nerve root value of three percent.18 He assigned 1 for the
CDX impairment class. Dr. Weiss provided a grade modifier of 3 for functional history and 2
for clinical studies based on the A.M.A., Guides.19 After subtracting the grade modifier 1 from
functional history and clinical studies, he calculated a total net adjustment of 3 for a five percent
impairment of the right lower extremity.
Dr. Weiss then assigned class 1 moderate sensory deficit left S1 nerve root with a value
of two percent.20 He determined functional history as grade 3 and clinical studies as grade 2.
After subtracting the grade modifier of 1 from the functional history and clinical studies,
Dr. Weiss arrived at a total net adjustment of three percent of the left lower extremity. Thus, the
final combined value of the left lower extremity was eight percent (five + three). Dr. Weiss
determined that maximum medical improvement had been reached on April 9, 2013.
OWCP routed the case file to the DMA who found no ratable deficits and no lower
extremity impairments secondary to the accepted conditions. The DMA generally noted that
Dr. Weiss’ clinical findings were considerably different from the majority of physicians who
evaluated appellant since 2002 who found no significant sensory, motor or reflex changes in the
lower extremities. Additionally, appellant had undergone diagnostic testing included lumbar
MRI scans and CT scans, the results of which were not consistent with involvement of nerve
roots at the L5-S1 levels. The DMA found that Dr. Weiss’ findings were inconsistent and could
not be explained by diagnostic testing. He further found that there were no reliable or valid,
ratable lower extremity deficits upon which to base impairment calculations. The DMA noted
that while appellant’s tests supported left-sided L2 involvement, neither the A.M.A., Guides or
The Guides Newsletter allowed for ratings of this nerve root and there were no clinical findings
in the lower extremities to support deficits at this level.
The Board finds that this case is not in posture for decision. The rating by Dr. Weiss was
in conformance to the protocols under the sixth edition of the A.M.A., Guides and The Guides
Newsletter. Dr. Slutsky rejected the impairment rating largely on the basis that other physicians
who had examined appellant had not found significant sensory, motor or reflex changes in lower
extremities. For this reason, the case will be remanded to OWCP to refer appellant to an
appropriate medical specialist for examination and an opinion on permanent impairment. After
such further development as it deems necessary, OWCP shall issue a de novo decision.21
18

Supra note 3.

19

Supra notes 4 and 5.

20

Supra note 3.

21

See L.Y., Docket No. 13-106 (issued March 18, 2014).

6

CONCLUSION
The Board finds this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the July 16, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision.
Issued: April 21, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

